Title: From David Humphreys to Job Sumner, 15 January 1783
From: Humphreys, David
To: Sumner, Job


                        
                            Sir
                            Head Qrs Janry 15th 1783
                            
                        
                        The Commander in Chief desires me to inform you, that upon maturer consideration he does not think himself
                            authorized to give an order for the payment of your forage Account; because it would be contravening the regulation of
                            Congress, as fixed in the late system for conducting the Qr Mastrs Department, which enumerates the Officers who shall alone
                            be entitled to move forage, from the public, & because it would not only operate in the present case, but establish
                            a precedent, in future—however, if His Excellency will represent the matter to the Secry at War on his return from the
                            eastward & obtain his sentiments thereon—I resend back your Certificate & Accounts that they may not be
                            mislaid; and that you may have an opportunity of exhibiting them whenever it shall be necessary.I am Sir
                    